— The object of the 10th section of this act seems chiefly to be the immediate prevention of the sale of liquors in certain places, and the breaking up of places temporarily occupied for such business, on public occasions. It makes it the duty of certain officers, among whom is the mayor and city marshal of any city, whenever informed that any such liquors are kept for sale or sold in any tent, shanty, hut, or place of any kind for selling refreshments, on or near the ground of any cattle show, agricultural exhibition, military muster, or other public occasion, to search such suspected places, and if he shall there find any such liquors, to seize them and to apprehend the keeper of the place, and to take both the liquors and the person before some magistrate and institute a written complaint against him on oath, that such liquors were found in his possession in such tent, shanty, or place aforesaid. On the trial of such complaint, and on proof that the liquors were found in the possession of the accused, and kept by him in such a place for sale, the accused is to be imprisoned in the county jail for twenty days, and the liquors destroyed. *Page 109 
Such liquors, so kept for sale, are in effect deemed a nuisance, to be abated by the proper officers, and the keeper of them subjected to imprisonment. It is a summary proceeding against both the person and the liquors, and by the letter and spirit of the section is to be carried on and completed by the same officer that commenced it, and by no other. If the officer who makes the seizure and apprehends the keeper of the place, makes no complaint against the keeper, no other person is authorized to do so. The petition is therefore granted. *Page 110